Per curiam,

department 2:
We are advised by the abstract of record, filed by plaintiff in error, that the amended complaint, filed in the court below, is in three counts to enforce a mechanic’s lien to secure payment to the defendant in error for work performed by himself and his two assignors, as original contractors.
The amended complaint seems to have covered twenty-eight folios of the transcript; the abstract sets forth the complaint in twelve- printed lines. To the amended complaint a demurrer was interposed, covering five folios of the transcript, which is set forth in the abstract in seven printed lines; the balance of the transcript, comprising thirty-eight folios, is equally brief, being set forth in less than a page of the printed abstract, the whole abstract being less than two printed pages.
Rule 14, of the court of appeals, at the date of the filing of this abstract, was:
“Rule 14. Appellants and plaintiffs in error in all cases shall, within twenty days after the return *508day, prepare and file with the clerk eight copies of a •printed abstract of the record, in which they shall set forth the title of the cause, with the date of filingof all papers in the court, below, and a. brief statement of the contents of each pleading, and shall set forth fully the points of the pleadings and evidence, and the points relied upon for the reversal of the judgment or decree. They shall also refer to- the folio numbers in the transcript and bill of exceptions, on the margin of the abstract, in such manner that orders, pleadings -and evidence therein referred to may be easily found in the record.
“If the abstract filed shall hot present the parts of the record to which reference is made in the assignment of errors, the appeal or writ of error may be dismissed.”
The abstract prepared and filed by counsel for plaintiff in error is in utter disregard of the above rule and presents nothing upon which a consideration or decision of the questions raised by the assignments of error and discussed by counsel, can be predicated, for which reason the writ of error will be dismissed. Dismissed.